Citation Nr: 1026743	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-12 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the period prior to January 8, 2010, and in excess of 
20 percent for the period beginning January 8, 2010, for 
bilateral patellofemoral degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active military service from April 1998 to April 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In connection with his appeal the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law Judge 
in December 2008 and accepted such hearing in lieu of an in-
person hearing before a Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

This case was previously before the Board in October 2009, at 
which time the issue currently on appeal was remanded for 
additional development.  The case has now been returned to the 
Board for further appellate action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

In the October 2009 remand, the Board directed that the Veteran 
be afforded a VA examination to determine the current level of 
all impairment resulting from his service-connected bilateral 
knee disability.  

In January 2010, the Veteran was afforded a VA examination.  The 
examiner was asked to determine the extent of any incoordination, 
weakened movement, pain on motion, and excess fatigability on 
use.  The examiner failed to discuss this information in the 
examination report.  Therefore, the examination report is 
inadequate for adjudication purposes.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Additionally, the examiner was asked to report whether the 
Veteran experienced locking episodes in either knee, and if so, 
the frequency of the locking episodes.  This information was not 
included in the examination report.

In sum, the Board has concluded that the January 2010 VA 
examination report does not adequately comply with the directives 
of the October 2009 remand.  The United States Court of Appeals 
for Veterans Claims (Court) has held that RO compliance with a 
remand is not discretionary, and failure to comply with the terms 
of a remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be afforded a new VA examination to 
accurately determine the current level of severity of all 
impairment resulting from his service-connected bilateral knee 
disability.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected bilateral 
knee disability.  The claims file must be 
made available to and reviewed by the 
examiner.  The RO or the AMC should ensure 
that the examiner provides all information 
required for rating purposes. 

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.  

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


